Citation Nr: 0012625	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Determination of a proper initial rating for a left knee 
disorder, currently assigned a 0 percent evaluation.  

3.  Determination of a proper initial rating for a right knee 
disorder, currently assigned a 0 percent evaluation.  

4.  Determination of a proper initial rating for degenerative 
joint disease of the lumbar spine with disc herniation at L4-
5 and degenerative disc disease at L3-S1 (low back disorder) 
, currently assigned a 10 percent evaluation.  

5.  Determination of a proper initial rating for 
epicondylitis of the right elbow (right elbow disorder), 
currently assigned a 10 percent evaluation.  

6.  Determination of a proper initial rating for a rupture 
and spur of the right Achilles tendon, currently assigned a 0 
percent evaluation.

7.  Determination of a proper initial rating for 
hypertension, currently assigned a 10 percent evaluation.  

8.  Determination of a proper initial rating for 
gastroesophageal reflux disease with a hiatal hernia (GI 
disorder), currently assigned a 10 percent evaluation.  

9.  Determination of a proper initial rating for chronic 
sinusitis, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to July 
1996.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for left and right knee 
disorders, a low back disorder, a left elbow disorder, an 
Achilles tendon disorder, hypertension, chronic sinusitis, 
and an upper GI disorder.  In addition, service connection 
for left ear hearing loss was denied.  The veteran filed a 
timely appeal with respect to these issues, contending that 
the severity of his service-connected disabilities warranted 
assignment of initial evaluations in excess of those 
evaluations actually assigned, and that service connection 
for left ear hearing loss was warranted.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran was diagnosed with left ear hearing loss in 
service in March 1979.  

3.  Subsequent service medical treatment records dated after 
March 1979 fail to show any hearing loss disability for VA 
compensation purposes.  

4.  There is no competent medical evidence of a present 
disability with regard to left ear hearing loss.  

5.  The veteran's left knee disorder is not objectively shown 
to be productive of any significant limitation of motion, and 
is not shown to involve instability, subluxation, or 
objective evidence of pain on motion.  There is no objective 
medical evidence of arthritis in the left knee.  

6.  The veteran's right knee disorder is not objectively 
shown to be productive of any significant limitation of 
motion, and is not shown to involve instability, subluxation, 
or objective evidence of pain on motion.  There is no 
objective medical evidence of arthritis in the right knee.    

7.  The veteran's low back disorder is objectively shown to 
be productive of symptomatology most consistent with slight 
limitation of motion due to pain, and without objective 
evidence of muscle spasm or other involvement.  

8.  The veteran is left-hand dominant.  

9.  The veteran's right elbow disorder is objectively shown 
to involve some evidence of tenderness on palpation and 
subjective complaints of pain and weakness during flare-ups.  

10.  The veteran's spur of the right Achilles tendon is 
objectively shown to involve not more than subjective 
complaints of pain on motion.  

11.  The veteran's hypertension is objectively shown to be 
productive of symptomatology consistent with diastolic 
pressure predominantly 100 or more, but not consistently or 
predominantly 110 or more.  In addition, his hypertension is 
not objectively shown to be productive of more than a 
diastolic pressure reading of predominantly more than 100, or 
systolic pressure predominantly 160 or more.  The veteran's 
hypertension is shown to require continuous medication for 
control, and is well controlled by such medication.  

12.  The veteran's GI disorder is objectively shown to 
involve symptoms most consistent with very mild gastritis 
with a small hiatal hernia productive of some recurrent 
epigastric distress and slight impairment of health, but 
otherwise well controlled through medication.  

13.  The veteran's chronic sinusitis is objectively shown to 
involve not more than one or two incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In addition, the veteran's chronic 
sinusitis is not objectively shown to be productive of more 
than moderate symptoms with discharge or crusting, or 
scabbing with infrequent headaches.  

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for left ear 
hearing loss is not well grounded.  38 C.F.R. § 5107(a) (West 
1991).  

2.  The criteria for assignment of an initial compensable 
evaluation for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).  

3.  The criteria for assignment of an initial compensable 
evaluation for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).  

4.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for a low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (1999).  

5.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for a right elbow disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5206, 5207, 5212 (1999).  

6.  The criteria for assignment of an initial compensable 
evaluation for residuals of a rupture and spurring on right 
Achilles tendon have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (1999).  

7.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

8.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for gastroesophageal reflux disease with 
a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Codes 7203, 7307, 7346 (1999).  

9.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's chronic sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 
6513 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Left Ear Hearing Loss

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In addition, where a veteran served for 90 days or more, and 
an organic disease of the central nervous system, including 
sensorineural hearing loss, develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected, even 
though there is no evidence of such disease in service.  See 
38 U.S.C.A. §§ 1101, 1121 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not been conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e., 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth at 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold of any of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory threshold of at least three of these frequencies is 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).  

In the present case, the veteran claims, through his personal 
statements and hearing testimony of January 1997, that he was 
exposed to acoustic trauma while working around mechanical 
generators and Hawk missile batteries.  A review of his 
service medical records discloses that in March 1979, he was 
shown to have a 25-decibel hearing loss in his left ear at 
500 Hz, a 15-decibel loss at 1000 Hz, and a 5-decibel loss at 
2000 Hz.  At that time, he was diagnosed as having hearing 
loss in his left ear.  However, subsequent audiometric 
examinations conducted from approximately May 1982 through 
December 1995 show that the veteran had completely normal 
hearing in his left ear.  At the time of the December 1995 
service separation examination, the veteran was only shown to 
have a 5-decibel hearing loss at 500 Hz and at 4000 Hz.  
These results were essentially consistent with audiometric 
testing results conducted during the period between March 
1979 and December 1995.  After the March 1979 treatment note 
indicating left ear hearing loss, no other service medical 
records contained any other suggestion of left ear hearing 
loss.  

In January 1996, the veteran underwent a VA rating 
examination in which he complained of difficulty hearing in 
his left ear.  He was diagnosed with mild hearing loss in his 
left ear, but not greater than 20 decibels at 6000 Hz.  The 
examination report indicates that no diagnostic tests were 
performed, and there was no indication as to the basis for 
the examiner's diagnosis.  The examination report did not 
refer to any audiometric test results.  

The veteran underwent a VA rating examination, including an 
audiometric test, in March 1997.  The results of that 
audiometric examination did not disclose any hearing deficits 
in either ear.  The examiner concluded by stating that the 
veteran had normal hearing and excellent speech recognition, 
bilaterally.  

The Board has reviewed this evidence, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for left ear hearing loss.  The Board 
recognizes that on one occasion, the veteran was diagnosed 
with left ear hearing loss in service in March 1979.  
However, all subsequent in-service audiometric tests 
conducted after that date showed essentially normal hearing.  
Moreover, while the veteran was actually diagnosed with left 
ear hearing loss in March 1979, none of the auditory 
thresholds in any of the frequencies from 500 Hz to 4000 Hz 
was 40 or even 26 decibels or greater at that time.  
Therefore, such hearing loss, as diagnosed, did not meet the 
regulatory threshold necessary to establish hearing 
disability for VA purposes.  The Board emphasizes that all 
subsequent audiometric tests showed the veteran's hearing to 
be within normal limits in all frequencies considered for VA 
compensation purposes.  

The Board further recognizes that pursuant to the report of 
the January 1996 rating examination, the veteran was 
diagnosed with mild hearing loss in his left ear.  However, 
as noted, that diagnosis does not appear to have been based 
on any current audiometric test results.  Moreover, the 
examiner's findings were limited to hearing loss of not 
greater than 20 decibels at 6000 Hz.  Under 38 C.F.R. 
§ 3.385, any hearing loss shown at 6000 Hz is not for 
consideration in establishing whether any hearing loss 
disability, for VA compensation purposes, is present.  In any 
event, the report of the most recent audiometric examination 
conducted in March 1997 shows that the veteran had what was 
characterized as "normal hearing" and "excellent speech 
recognition ability bilaterally."  

There is no other evidence to show that the veteran has a 
present disability with respect to left ear hearing loss.  
While the veteran has testified that he experiences 
difficulty in hearing conversations and normal voice, he is 
not presently shown to have a hearing loss disability.  
Further, while he may have experienced some form of acute 
hearing loss in March 1979, no such hearing loss has been 
shown after that time.  Accordingly, the Board finds that the 
veteran has failed to submit evidence showing that he has a 
present hearing loss disability, and his claim is therefore, 
not well grounded.  

In addition, lay statements and testimony by the veteran that 
he experiences hearing loss resulting from exposure to 
acoustic trauma during service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for left ear hearing loss.  The Board has not been 
made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
left ear hearing loss.  

II.  Determination of Proper Initial Ratings

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a), and if so, whether the VA has 
properly assisted him in the development of his claims.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented claims that are well grounded.  

Once a claimant has presented well-grounded claims, the VA 
has a duty to assist him in developing facts which are 
pertinent to those claims.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal has been obtained.  The 
evidence includes the veteran's voluminous service medical 
records, records of treatment following service, reports of 
VA rating examinations, and personal hearing testimony given 
before a Hearing Officer at the RO.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

a.  Left and Right Knees, Currently Assigned Noncompensable 
Evaluations

While he was still in service, the veteran underwent a VA 
rating examination in January 1996, in which he reported 
experiencing bilateral knee pain, left greater than in the 
right.  He indicated that activities such as walking, 
running, or climbing for extended periods would exacerbate 
his symptoms.  The extent of any actual physical examination 
that was conducted at that time is unclear, but the examiner 
noted that the veteran had normal ranges of motion in his 
knees, but that he also had subpatellar crepitus bilaterally.  
The examiner concluded with a diagnosis of osteoarthritis of 
both knees, but no X-ray examination appears to have been 
conducted to support such a diagnosis.  

None of the post-service medical treatment records submitted 
in support of the veteran's claim pertain to the veteran's 
knees.  In January 1997, the veteran appeared at a personal 
hearing before a Hearing Officer at the RO, and testified 
that when he walked, his right knee felt loose and that they 
"cracked."  He also indicated that he experienced constant 
pain in his right knee in addition to limitation of motion.  
According to the veteran, such symptoms would become 
exacerbated on walking for extended periods.  The veteran 
testified that he was issued a brace for his right knee only, 
but that his left knee hurt when he walked and stood for 
extended periods.  In addition, the veteran indicated that 
his left knee throbbed similar to the right knee.  He stated 
that the January 1996 VA rating examination consisted of his 
simply telling the examiner of his symptoms, and that the 
diagnoses rendered were based in large part on the history he 
provided to the examiner, rather than upon any actual 
physical examination component per se.  

The veteran underwent a VA rating examination in April 1997.  
The examination of his knees was essentially unremarkable.  
There was no erythema, tenderness, or effusion.  Further, the 
examiner noted that although the veteran reported hearing 
some grinding, no crepitus was actually observed.  The 
veteran's range of motion in his knees was from 0 to 125 
degrees bilaterally.  Pain on motion was not objectively 
noted.  

In September 1998, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that the veteran's knees were completely symmetrical and 
without inflammation or swelling.  Palpation revealed no 
evidence of tenderness or effusion.  The knee joints were 
stable anteriorly, posteriorly, and laterally.  Range of 
motion was from 0 to 130 degrees bilaterally.  X-ray 
examination results were characterized as normal.  The 
examiner concluded with a diagnosis of bilateral 
patellofemoral syndrome.  

The Board has evaluated the foregoing, and concludes that the 
initially assigned noncompensable evaluations for the 
veteran's left and right knee disorders are appropriate.  In 
addition, the Board finds that the preponderance of the 
evidence is against assignment of compensable evaluations 
under any diagnostic code.  The objective medical evidence 
shows that the veteran experiences no more than slight 
limitation of motion, if any, in either his left or his right 
knee.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999), 
a zero-percent evaluation is assigned for flexion limited to 
60 degrees, and a 10 percent evaluation is contemplated in 
situations in which flexion is limited to 45 degrees.  
Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1999), a zero percent evaluation is assigned for extension 
limited to 5 degrees, and a 10 percent evaluation is 
contemplated for situations in which extension is limited to 
10 degrees.  In the present case, the veteran had nearly full 
ranges of motion in both knees.  Accordingly, he is not 
entitled to a compensable initial rating based upon any 
limitation of motion.  

The veteran was also found not to objectively manifest any 
subluxation or lateral instability in either knee.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), slight 
recurrent subluxation or lateral instability of the knee 
warrants assignment of a 10 percent evaluation.  Moderate 
recurrent subluxation or lateral instability warrants 
assignment of a 20 percent evaluation, and a 30 percent 
evaluation, the highest rating available under Diagnostic 
Code 5257, is contemplated for severe recurrent subluxation 
or lateral instability.  Id.  However, in this case, the 
veteran is diagnosed with patellofemoral syndrome, and is not 
currently found to manifest more than subjective complaints 
of pain on extended walking or other motion.  The veteran 
also complained of periodic locking of his knee, but such was 
not objectively shown on examination.  

In addition, the Board recognizes that the veteran was 
diagnosed with osteoarthritis of both knees in January 1996.  
However, that examination report appears not to have been 
based on an actual examination of the veteran, and X-rays do 
not appear to have been conducted at that time.  Subsequent 
VA rating examinations conducted in April 1997 and in 
September 1998 included X-ray examinations, and the veteran 
was not shown to have arthritis in his knees.  Further, while 
he had reported experiencing crepitus in both knees, none was 
objectively indicated, per the examination reports.  
Accordingly, the Board finds that even taking the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 into consideration, given that 
the veteran is not objectively shown to have any functional 
impairment or limitations on examination, an additional, 
compensable evaluation based on painful motion is not 
warranted here.  See DeLuca, supra.  Therefore, the veteran's 
appeal with respect to his claims for determination of proper 
initial ratings for both knees is denied.  

b.  Low Back Disorder, Currently Assigned 10 Percent Initial 
Rating

The report of the January 1996 VA rating examination, 
conducted while the veteran was still serving on active duty, 
shows that he complained of experiencing low back pain at the 
L-2 area.  The examiner noted that the veteran had very mild 
tenderness at the L-2 level.  He concluded with a diagnosis 
of chronic, intermittent low back pain, mild and stable.  It 
does not appear from a review of the examination report that 
any X-ray examination or other clinical findings were made at 
that time.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dating from 
September through December 1996.  He was noted to have disc 
herniation at L4-5, and degenerative disc disease at L3-S1.  
In addition, the treating physician, Frederick Barnett, M.D., 
offered his opinion that the veteran likely had muscle spasm 
in his lumbosacral spine.  These records also show that the 
veteran received an epidural steroid spinal injection due to 
low back pain.  The treating physician, Robert L. Allred, 
M.D., indicated that the veteran's herniated disc was small, 
and observed that his condition was likely to improve after 
receiving the injections.  There are no additional medical 
records showing further treatment for low back pain.  

At his January 1997 personal hearing, the veteran testified 
that he had been informed that he had degenerative joint 
disease and disc herniation in his low back.  The veteran 
testified that he experienced constant soreness and pain 
which, he stated, radiated into both legs.  He indicated that 
he experienced limitation of motion, that he was unable to 
touch his knees, and that he could extend only slightly with 
pain.  He also reported that he had not been issued a back 
brace, and that he was not taking any medication.  According 
to the veteran, sitting for a long time caused his back to 
"lock up."  

In April 1997, the veteran underwent a VA rating examination 
in which he complained of experiencing low back pain which 
occasionally radiated into his right leg.  On examination, 
the veteran had bilateral sacroiliac tenderness which was 
characterized as mild on palpation.  The veteran had pain 
beginning at 60 degrees of flexion, but without postural 
abnormalities or deformities.  His range of motion included 
110 degrees of flexion, 20 degrees of extension, left and 
right lateral flexion of 15 degrees , and left and right 
rotation of 10 degrees.  In addition, the veteran experienced 
pain on straight leg raising on his right side, with the pain 
localized to his low back.  There was no neurological 
involvement indicated.  The examiner concluded with a 
diagnosis of low back pain suggestive of disc disease.  The 
examiner went on to state that any functional impairment due 
to pain was difficult to assess secondary to good range of 
motion in the office.  The examiner offered that flare-ups of 
pain could severely limit the veteran's functional ability.  

The veteran underwent an additional VA rating examination in 
September 1998.  The report of that examination shows that 
the veteran gave a history of chronic low back pain dating to 
1976.  The examiner noted that the veteran was found to have 
degenerative joint disease in the lumbosacral spine in April 
1997, and that his treatment consisted primarily of over-the-
counter analgesics and rest.  On examination, his posture, 
gait, and balance were normal.  The musculature was  well 
developed, symmetrical, and with good strength and muscle 
tone.  There was no CVA tenderness, and the vertebrae were 
midline and nontender on palpation.  The veteran had 70 
degrees of flexion, 30 degrees of extension, 30 degrees of 
bilateral rotation, and 35 degrees of lateral flexion.  X-
rays showed mild degenerative joint disease at L5-S1.  The 
examiner concluded with a diagnosis of degenerative joint 
disease of the lumbosacral spine.  

The Board has evaluated the above-discussed evidence, and has 
applied it to the relevant schedular criteria.  Based on this 
evaluation, the Board concludes that after resolving all 
reasonable doubt in favor of the veteran, and after taking 
the effects of painful motion into consideration, his low 
back disorder does not warrant assignment of an initial 
evaluation in excess of 10 percent.  In addition, the Board 
finds that the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent under any 
diagnostic code.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Under that 
diagnostic code, slight limitation of motion of the lumbar 
spine warrants assignment of a 10 percent evaluation.  
Moderate limitation of motion warrants assignment of a 20 
percent evaluation, and a 40 percent evaluation, the highest 
rating available under Diagnostic Code 5292, is contemplated 
for severe limitation of motion.  Id.  

In the present case, the veteran's limitation of motion, 
including that limitation of motion found to have been 
incurred as a result of pain can be characterized as slight, 
at most.  The reports of the April 1997 and September 1998 
rating examinations showed that he experienced slight loss of 
forward flexion, and varying degrees of limitation of 
extension.  However, on balance, the actual limitation of 
motion objectively demonstrated was not more than slight.  
Accordingly, assignment of an initial evaluation in excess of 
10 percent for limitation of motion of the lumbar spine is 
not warranted here.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), a 10 
percent evaluation is contemplated for mild intervertebral 
disc syndrome.  A 20 percent evaluation is warranted for 
moderate, recurrent attacks, and a 40 percent evaluation is 
contemplated for severe, recurring attacks of intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation, the highest rating available under Diagnostic 
Code 5293, is contemplated for pronounced interveterbral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.  Id.  

The Board finds that the objective medical evidence is 
consistent with a finding of mild intervertebral disc 
syndrome.  The veteran's treating physicians noted that his 
herniated disc was small, and that while it likely involved 
muscle spasm, his condition should have been helped by the 
epidural steroid injections.  The Board notes that there were 
no further treatment records showing treatment for pain after 
the veteran received the injections in December 1996.  In any 
event, the veteran was only found to have mild tenderness on 
palpation, and he had only slight limitation of motion in his 
low back due to pain.  No neurological involvement was 
disclosed on examination, and the veteran's pain was found to 
be localized to his low back.  

The Board recognizes that the examiner who conducted the 
April 1997 rating examination observed that the veteran may 
experience flare-ups of pain which could severely limit his 
functional ability, and that the existence of such a 
condition made any functional impairment due to pain 
difficult to assess, particularly given the good range of 
motion shown at the time of the examination.  However, while 
the veteran may experience flare-ups of low back pain which 
further limit his functional ability, such limitations have 
not been shown on examination, and he was not shown to have 
undergone treatment for his low back disorder since December 
1996.  The Board finds, therefore, that in the absence of 
actual clinical findings of such functional impairment, 
including objective findings of muscle spasm, neurological 
involvement, or abnormal motion, assignment of an initial 
evaluation in excess of 10 percent for the veteran's low back 
disorder under Diagnostic Code 5293 is not warranted here.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), a 10 
percent evaluation is contemplated for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted upon a showing of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Assignment of a 40 percent 
evaluation, the highest rating available under Diagnostic 
Code 5295, is contemplated upon a showing of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of motion of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The Board finds that under Diagnostic Code 5295, the 
veteran's symptomatology with respect to his low back 
disorder is most consistent with lumbosacral strain with 
characteristic pain on motion.  As noted above, the veteran 
has not been found to experience muscle spasm in his low back 
in two VA rating examinations, and the 1996 treatment record 
noting the likelihood of the existence of muscle spasm was 
apparently not supported by actual findings of muscle spasm.  
In addition, aside from noting mild pain and slight 
limitation of motion, no other functional impairments or 
functional limitation was indicated by the reports of the 
April 1997 and September 1998 rating examinations.  
Accordingly, the Board finds that assignment of an initial 
rating in excess of 10 percent under Diagnostic Code 5295 is 
not warranted here.  

Moreover, the effects of any functional impairment due to 
pain with respect to the veteran's low back disorder have 
been considered in reaching the conclusions herein.  As 
noted, the Board acknowledges that the veteran experiences 
some pain on motion, but observes that his actual functional 
impairment due to such pain is objectively shown to be slight 
at most.  The Board further acknowledges the veteran's 
hearing testimony that his low back is productive of chronic, 
severe pain.  However, the objective medical evidence does 
not show an overall disability picture to the degree of 
severity the veteran has indicated.  See generally 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  The veteran's appeal with 
respect to the issue of determination of a proper initial 
rating for his low back disorder, to include entitlement to 
an evaluation in excess of 10 percent for that disorder, is 
therefore denied.  

d.  Right Elbow Disorder, Currently Assigned a 10 Percent 
Initial Rating

The report of the January 1996 VA rating examination shows 
that the veteran reported having sustained an injury to his 
right elbow in service.  However, the examination report 
suggests that the examiner evaluated his left elbow, which 
was found to be mildly tender over the medial epicondyle.  
The veteran was able to rotate his wrist and flex his arm 
without pain.  

In his January 1997 personal hearing, the veteran testified 
that his elbow felt loose when he would twist his wrist.  He 
stated that his elbow rattled and that he experienced a 
"cracking" on bending.  In addition, the veteran testified 
that he experienced painful motion extending into his 
fingers, and that his symptoms would be exacerbated by 
excessive use.  He reported that his medications included 
Tylenol.  

The report of the April 1997 VA rating examination shows that 
the veteran complained of experiencing tenderness on 
palpation of the right medial epicondyle, with radiating pain 
down the forearm and to the middle finger.  The veteran also 
reported that his pain extended up his forearm to the triceps 
area.  On examination, the veteran was able to flex his right 
elbow to 10 degrees and extend to 180 degrees with 
"excellent" pronation and supination.  The examiner 
concluded with a diagnosis of right epicondylitis.  He went 
on to state that the veteran's right elbow did cause some 
discomfort during flare-ups, and that he could not lift more 
than four or five pounds due to pain and weakness during 
those flare-ups.  

The report of the September 1998 rating examination shows 
that the veteran indicated having sustained an injury to his 
right elbow in 1994, and that he had experienced pain in that 
area ever since.  According to the veteran, his symptoms 
recurred after extended use.  On examination, the elbows were 
shown to be symmetrical bilaterally, without inflammation or 
swelling.  Palpation revealed no evidence of tenderness.  The 
veteran had 145 degrees of flexion, supination was to 85 
degrees, and pronation was to 80 degrees.  The examiner 
concluded with a diagnosis of epicondylitis of the left elbow 
(emphasis added).  

The Board has evaluated the above discussed evidence, and 
concludes that after taking the effects of functional 
impairment due to pain into consideration, the evidence 
supports assignment of an initial 10 percent evaluation for 
the veteran's right elbow disorder.  In addition, the Board 
finds that the preponderance of the evidence is against 
assignment in excess of 10 percent for the veteran's right 
elbow disorder under any diagnostic code.  Here, the veteran 
has been shown to be left-hand dominant.  He has been 
service-connected for a right elbow disorder, and while the 
VA rating examiners appear to have experienced some confusion 
in distinguishing the veteran's left and right elbows, the 
Board observes that a disability involving the veteran's 
minor elbow is at issue here.  In any event, the symptoms 
attributed to either elbow would not affect the outcome 
reached below.  

The veteran's right elbow is not shown to be ankylosed, and 
there is no objective showing of impairment of either 
supination or pronation.  Moreover, he is not shown to have 
experienced any significant limitation of motion on objective 
examination in his right elbow, as indicated in the report of 
the September 1998 rating examination.  Limitation of motion 
of the forearm in flexion and extension is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207 (1999), 
respectively.  Under Diagnostic Code 5206, where flexion is 
limited to 100 degrees, and involving either the major or 
minor elbow, a 10 percent evaluation is assigned.  Under 
Diagnostic Code 5207, where extension of either the major or 
minor elbow is limited to 45 degrees, a 10 percent evaluation 
is contemplated.  Id.  In this case, there is no showing that 
the veteran's flexion or extension of his right elbow is so 
limited as to warrant assignment of a 10 percent evaluation.  
The results of the rating examinations show that the 
veteran's range of motion in his right elbow was essentially 
normal.  

The Board also recognizes that the veteran was shown to have 
tenderness to palpation in his right elbow in April 1997, and 
that the examiner noted the veteran's reported history of 
severe pain and weakness in his right elbow during flare-ups 
of his epicondylitis.  However, despite the veteran's 
purported inability to lift more than four or five pounds 
during such flare-ups, no such impairment has been found on 
objective examination.  Accordingly, under Diagnostic Codes 
5206 and 5207, the Board finds that after taking the 
potential effects of functional limitation due to pain and 
weakness into consideration, the initially assigned 10 
percent evaluation is appropriate.  

Impairment of the radius is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5212 (1999).  Under Diagnostic Code 
5212, a showing of malunion of the radius with bad alignment 
warrants assignment of a 10 percent evaluation for either the 
major or minor joint.  A showing of nonunion of the upper 
half of the radius warrants assignment of a 20 percent 
evaluation for either the major or minor joint.  In this case 
however, there is no showing of malunion or nonunion of the 
radius.  The Board finds, therefore, that under any 
applicable rating criteria, the preponderance of the evidence 
is against assignment of an initial evaluation in excess of 
10 percent for the veteran's right elbow disability.  In this 
regard, the Board finds that the grant of the initially 
assigned 10 percent rating can be justified due to the 
veteran's subjective complaints of intermittent pain and 
weakness causing functional impairment during flare-ups of 
his epicondylitis.  However, inasmuch as such alleged flare-
ups are, at most, intermittent in nature, and that as there 
has been no objective symptomatology other than complaints of 
tenderness on palpation in April 1997, the Board finds that 
any further increases in the veteran's assigned disability 
evaluation are not warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  The veteran's appeal with respect to the 
issue of his right elbow disability is therefore denied.  

e.  Achilles Tendon Rupture, Initially Assigned a 
Noncompensable Evaluation

The report of the January 1996 VA rating examination shows 
that the veteran reported a history of having ruptured his 
right Achilles tendon.  He indicated that he was able to 
walk, but that he experienced pain in his right foot if he 
stepped hard.  The examiner noted that the veteran reported 
that his Achilles tendon would occasionally lock up his 
entire right foot, and that he experienced pain.  The veteran 
also indicated that he walked with a slight limp secondary to 
pain, and was therefore unable to run.  He reported taking 
Tylenol for his pain.  The examiner concluded with a 
diagnosis of status-post partial rupture to the right 
Achilles tendon, healed without surgery, but with mild heel 
pain.  

At his January 1997 personal hearing, the veteran testified 
that his Achilles tendon locked up his feet, and "put it 
into a charleyhorse like and a throbbing pain" coming up the 
back of his leg.  He indicated that his pain was constant and 
that it resulted in a slight limp.  In addition, the veteran 
testified that his Achilles tendon problem caused painful 
motion of varying degrees of severity.  He stated that he was 
unable to run, and could only walk at a slow pace.  According 
to the veteran, he had been issued orthotic shoes, but these 
shoes only exacerbated his symptoms.  At the time of the 
hearing, his only medication consisted of Tylenol.  

The report of the April 1997 rating examination shows that 
there were no residuals of the right Achilles tendon rupture.  
The examiner noted that the veteran's right ankle had 
excellent dorsi- and plantar flexion.  There was no 
tenderness on palpation indicated.  The veteran had 
dorsiflexion of 20 degrees and plantar flexion of 10 degrees 
with excellent eversion and inversion, without laxity.  The 
examiner did not offer any diagnosis with respect to the 
veteran's Achilles tendon disability.  

The report of the September 1998 rating examination shows 
that the veteran gave a history of chronic right Achilles 
tendinitis.  Examination of the feet and ankles disclosed 
both to be essentially symmetrical without inflammation or 
swelling.  Palpation revealed no evidence of tenderness.  The 
veteran had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Inversion and eversion were 30 and 20 
degrees respectively.  The examiner concluded with a 
diagnosis of right Achilles tendinitis.  

The Board has evaluated the above-discussed evidence, and 
concludes that the initial assignment of a noncompensable 
evaluation for a rupture and spur of the right Achilles 
tendon is appropriate, and that the preponderance of the 
evidence is against assignment of a compensable evaluation 
for that disorder under any diagnostic code.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999), moderate foot injuries 
warrant assignment of a 10 percent evaluation.  Moderately 
severe foot injuries warrant assignment of a 20 percent 
evaluation, and a 30 percent rating, the highest available 
under Diagnostic Code 5284, is contemplated for severe foot 
injuries.  A note to Diagnostic Code 5284 states that with 
the actual loss of use of the foot, such cases are to be 
evaluated as 40 percent disabling.  Id.  

In the present case, the veteran's residuals of an Achilles 
tendon rupture with spurring is not objectively shown to 
involve any functional impairment, or more than slight, if 
any, limited function.  The Board recognizes that the veteran 
offered testimony that he experienced constant pain, and 
walked with a limp due to his right foot disability involving 
the Achilles tendon.  However, such assertions are 
contraindicated by the objective medical evidence.  The 
examiner who conducted the April 1997 VA rating examination 
concluded that the veteran did not suffer from any residuals 
of his Achilles tendon rupture.  Likewise, the report of the 
more recent September 1998 rating examination shows that the 
area surrounding the veteran's right Achilles tendon was not 
tender to palpation, and that his right ankle did not appear 
to have any restricted range of motion.  

The veteran has complained of experiencing severe pain in his 
right foot and heel, but such symptoms were consistently not 
shown on objective demonstration.  Therefore, the Board 
concludes that even if pain or weakness were taken into 
consideration, the veteran does not have what could be 
characterized as even slight functional impairment sufficient 
to warrant assignment of a compensable evaluation.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.   


f.  Hypertension, Initially Evaluated as 10 Percent Disabling

The report of the January 1996 rating examination shows that 
the veteran's heart had a regular sinus rhythm, and his blood 
pressure was 141/96.  His sitting pulse was 89.  The 
veteran's diagnoses at that time did not include 
hypertension.  However, by a rating decision of August 1996, 
service connection for hypertension was granted, and an 
initial 10 percent evaluation was assigned, effective from 
August 1, 1996.  This decision was based on a review of the 
veteran's service medical records which showed that he had a 
diastolic pressure predominantly 100 or more, but not 
predominantly 110 or more with definite symptoms.  

At his January 1997 personal hearing, the veteran testified 
that the symptoms he experienced which he associated with his 
service-connected hypertension included nervousness, 
"pressure" in the top of his head, and stress in the back 
of his neck and through the side of his head.  In addition, 
the veteran claimed to experience a "warm sensation" in his 
chest due to hypertension.  At the prompting of his service 
representative, the veteran testified that he experienced 
frequent headaches due to hypertension, and that he took a 
pill for high blood pressure.  

The report of the April 1997 VA rating examination shows that 
the veteran reported a long history of hypertension.  The 
examiner noted that the physical examination was essentially 
unremarkable with regards to hypertension.  The veteran's 
sitting pulse was 74, blood pressure was 145/84, respirations 
20; recumbent pulse was 70, blood pressure 145/80, 
respirations 20; standing pulse was 78, blood pressure was 
150/85, and respirations were 20.  The veteran's heart was 
not enlarged, the apex was beyond the midclavicular line, and 
PMI was in the fifth intercostal space, left midclavicular 
line, with no thrills, lifts, or gallops indicated.  The 
examiner concluded with a diagnosis of hypertension.  

The report of the September 1998 rating examination shows 
that the veteran was taking daily prescription diltiazem for 
his hypertension, and that his blood pressure was under 
"good" control.  On examination, the veteran's pulse was 
79, and regular respirations were 20.  Blood pressure was 
139/84 sitting, and 130/80 standing.  The examiner concluded 
with a diagnosis of hypertension.  

Under the rating criteria for hypertension in effect at the 
time the veteran filed his claim, under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), a 10 percent evaluation was 
assigned for diastolic pressure of predominantly 100 or more.  
If continuous medication was shown to be necessary for 
control of hypertension with a history of diastolic blood 
pressure of 100 or more, a minimum rating of 10 percent was 
assigned.  A 20 percent evaluation was contemplated in 
situations in which the diastolic pressure was predominantly 
110 or more with definite symptoms.  Upon a showing of 
diastolic pressure predominantly 120 or more, and with 
moderately severe symptoms, a 40 percent rating was 
contemplated.  Assignment of a 60 percent rating required a 
showing of diastolic pressure predominantly 130 or more with 
severe symptoms.  Id.  

By regulatory amendment which became effective from January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular disorders, including 
hypertension, as set forth in 38 C.F.R. §§ 4.104, et. seq.  
See 62 Fed. Reg. 65207-65224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Further, under 38 U.S.C.A. § 5110(g) 
(West 1991), except where otherwise provided for by statute 
or regulation, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  

Under the revised criteria under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999), a 10 percent rating is warranted 
where there is diastolic pressure predominantly 100 or 
systolic pressure predominantly 160 or more, or; where the 
individual has a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  Assignment 
of a 20 percent evaluation is contemplated in situations in 
which the diastolic pressure is predominantly 110 or more, 
or; systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted where there is diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating, the 
highest available under Diagnostic Code 7101, is assigned 
where the diastolic pressure is predominantly 130 or more.  
Id.  

Applying both the former and the revised criteria for 
evaluating hypertension to the evidence of record, the Board 
concludes that the currently assigned 10 percent rating 
adequately reflects the severity of the veteran's 
hypertension.  In addition, the Board finds that the 
preponderance of the evidence is against assignment of a 
higher rating under any other diagnostic code.  The veteran's 
primary contention that the severity of his hypertension 
warrants a higher initial rating appears to be primarily 
based upon his claims that he experiences anxiety, headaches, 
pressure, and warm sensations in his chest.  The Board 
observes that while the veteran may indeed experience such 
symptoms, those symptoms are not included in either the 
former or the revised rating criteria for evaluation of 
hypertension.  

In any event, since the time of the veteran's discharge from 
service, he reports having consistently taken daily 
hypertension medication.  His blood pressure readings, as 
noted above, consistently (and predominantly) show diastolic 
pressure well below 100.  In addition, following his active 
service, the veteran's systolic pressure has been 
consistently (and predominantly) shown to be well below the 
160 required for assignment of a 10 percent evaluation under 
the revised rating criteria.  Accordingly, the Board finds 
that as the veteran's hypertension is shown to be controlled 
by continuous medication, the severity of his symptomatology 
with respect to hypertension warrants assignment of an 
initial 10 percent evaluation.  However, the Board also finds 
that the veteran's overall symptomatology with respect to 
hypertension, while warranting assignment of a 10 percent 
evaluation by virtue of the necessity of continuous 
medication, does not warrant assignment of an evaluation in 
excess of 10 percent under any diagnostic code.  Therefore, 
the veteran's appeal with respect to the issue of entitlement 
to an initial rating in excess of 10 percent for his 
hypertension is denied.  


g.  Gastroesophageal Reflux Disease, Initially Assigned a 10 
Percent Evaluation

The report of the January 1996 rating examination shows that 
the veteran indicated that he had a gastro-intestinal 
disorder.  He stated that he took Tagamet regularly, and that 
when he did not take Tagamet, he would experience severe 
stomach pain.  The examiner offered a diagnosis of 
gastroesophageal reflux disease, not well controlled 
currently.  

The veteran testified at his January 1997 hearing that he 
experienced stomach acid and gas to such a degree that he 
felt as if he were having a heart attack. The veteran 
reported that he experienced what he described as a stinging 
stomach pain, and that he could eat no acidic food.  
According to the veteran, he initially took Tagamet, followed 
by Prilosec.  He stated that he generally maintained a soft 
food diet with regular white bread.  In addition, the veteran 
testified that he had to adjust his bed in order to be able 
to sleep at night.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dated in February 
1997.  These records show that at that time, the veteran had 
minor erythema in his esophagus, likely secondary to healed 
esophagitis.  In addition, he was diagnosed with a hiatal 
hernia.  

The report of the April 1997 VA rating examination shows that 
the veteran had no present complaints with respect to his 
stomach.  His abdomen was soft with positive bowel sounds.  
In addition, his abdomen was non-tender, non-distended, and 
benign.  The examiner concluded with a diagnosis of 
gastroesophageal reflux disease, well controlled with 
Prilosec.  

The report of the September 1998 VA rating examination shows 
that the veteran had a history of a gastro-intestinal (GI) 
disorder, and that he had a small hiatal hernia.  The 
examiner noted that the veteran was taking Pepsid with good 
relief of his symptoms.  The veteran's abdomen was 
characterized as soft, flat, and nontender, without any 
evidence of organomegaly or masses.  Active bowel sounds were 
present in all four quadrants.  No bruits were present.  An 
upper GI series conducted in August 1997 showed that the 
veteran had a small hiatal hernia.  The test was described as 
otherwise unremarkable.  The examiner concluded with a 
diagnosis of hiatal hernia with gastroesophageal reflux 
disease.  

The Board has considered the above-discussed evidence, and 
concludes that under the relevant rating criteria, the 
initially assigned 10 percent evaluation is appropriate, and 
the preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent under any diagnostic code.  
Under 38 C.F.R. § 4.114, Diagnostic Code 7203 (1999), 
moderate stricture of the esophagus warrants assignment of a 
30 percent evaluation.  A 50 percent evaluation is 
contemplated for severe stricture of the esophagus where only 
passage of liquids is permitted.  Assignment of an 80 percent 
evaluation, the highest available under Diagnostic Code 7203 
is warranted where there is marked impairment of general 
health and where only liquids may pass.  Id.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7307 (1999), a 10 
percent evaluation is contemplated for chronic hypertrophic 
gastritis with small nodular lesions and symptoms.  A 30 
percent evaluation is contemplated for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  Assignment of a 60 percent evaluation, the highest 
available under Diagnostic Code 7307, is warranted where the 
chronic hypertrophic gastritis symptomatology includes severe 
hemorrhages, or large ulcerated or eroded areas.  Id.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 (1999), a 10 
percent evaluation is contemplated upon a showing of a hiatal 
hernia involving two or more of the symptoms noted below for 
assignment of a 30 percent rating, but to a lesser degree of 
severity.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation, the highest available under 
Diagnostic Code 7346, is contemplated where there is a hiatal 
hernia involving symptoms of pain, vomiting, material weight 
loss and anemia; or other symptom combinations productive of 
severe impairment of health.  Id.  

In the present case, the veteran has complained of severe 
pain at his personal hearing, and has indicated that his diet 
is restricted to primarily soft, bland food.  However, the 
reports of his post-service rating examinations indicate that 
his gastroesophageal reflux disease has been well-controlled 
by medication, consisting of Pepsid and Prilosec.  The 
veteran did not indicate that he had any substantial 
complaints at the time of the examinations.  In any event, he 
was not found to experience any stricture of the esophagus, 
and to the extent that any demonstrated symptomatology was 
consistent with hypertrophic gastritis, he was not shown to 
have any nodular or other lesions or eroded or ulcerated 
areas.  Therefore, the Board concludes that assignment of a 
compensable evaluation is not warranted under either 
Diagnostic Codes 7203 or 7307.  

The Board finds that the preponderance of the evidence 
supports assignment of not more than a 10 percent evaluation 
under Diagnostic Code 7346.  The veteran's symptoms appear to 
be subjective only, as his objective symptomatology appears 
to be well controlled by Pepsid and Prilosec as indicated in 
the reports of the April 1997 and September 1998 VA rating 
examinations.  The veteran's hiatal hernia was characterized 
as small, and at most, was shown to be productive of some 
recurrent epigastric distress with some subjective complaints 
of substernal pain.  Accordingly, the Board finds that the 
initially assigned 10 percent evaluation for the veteran's GI 
disorder is appropriate, and that assignment of an evaluation 
in excess of 10 percent is not warranted.  In short, the 
objective medical evidence does not show the presence of a 
disability to the degree of severity as reported by the 
veteran.  Therefore, the veteran's appeal with respect to his 
gastroesophageal reflux disease and hiatal hernia is denied.  

h.  Chronic Sinusitis, Initially Assigned a 10 Percent 
Evaluation

The report of the January 1996 VA rating examination shows 
that the veteran complained of experiencing seasonal 
rhinitis.  On examination, the veteran's nose and sinuses 
were within normal limits.  No other symptomatology was 
indicated.  The examiner concluded with a diagnosis of mild 
to moderate seasonal rhinitis.  

At his January 1997 personal hearing, the veteran testified 
that he learned that he had a sinus disease of some sort 
while in service, and that he subsequently underwent surgery 
to correct sinus pressure.  The veteran testified that after 
the surgery, the pressure in his maxillary sinuses was 
actually greater than it had been prior to the surgery.  He 
complained of experiencing sinus headaches and dizziness.  In 
addition, he reported experiencing discharge and crusting, 
and that he had taken antibiotics constantly.  However, he 
also indicated that he only took Beconase nasal spray at the 
time of the hearing.  

The report of the April 1997 VA rating examination shows that 
the veteran had boggy nasal mucosa without purulent 
discharge.  His sinuses were mildly tender on palpation, and 
there was no interference with breathing.  The veteran 
indicated that he experienced rare headaches, but did not 
experience any allergic attacks or dyspnea.  The veteran 
reported that purulent discharge was present on a routine 
basis.  The examiner concluded with a diagnosis of chronic 
sinusitis.  

The veteran underwent an additional VA rating examination in 
September 1998.  The report of that examination shows that 
the veteran continued to complain of experiencing pain and 
pressure in the maxillary and frontal sinus areas.  X-rays 
verified the presence of chronic sinusitis.  On examination, 
nares were patent, and there was no nasal drainage.  The 
septum was midline, without deviation or perforation.  The 
sinuses themselves were nontender on palpation.  The mouth 
and throat were without inflammation, lesion, or deformity.  
The examiner concluded with a diagnosis of chronic sinusitis.  

Under the regulations governing assignment of disability 
evaluations for sinusitis in effect at the time the veteran's 
claim was submitted, under 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996), a 10 percent evaluation was contemplated for 
chronic maxillary sinusitis involving moderate symptoms with 
discharge or crusting, or scabbing with infrequent headaches.  
A 30 percent disability rating was contemplated for severe 
chronic sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Assignment of a 50 percent evaluation 
was assigned for postoperative sinusitis following a radical 
operation with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations.  Id.  

By a regulatory amendment which became effective from October 
7, 1997, substantive changes were made to the schedular 
criteria for evaluating frontal and maxillary sinusitis, as 
set forth in 38 C.F.R. §§ 4.97 et seq.  See 61 Fed. Reg. 
46,720 (1996) (now codified at 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1999).  According to the Rating Schedule for 
sinusitis, Diagnostic Codes 6510 through 6514 are to apply 
the same diagnostic criteria.  Where a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award of increase shall not be earlier than 
the effective date of the Act or administrative issue. See 
38 U.S.C.A. § 5110(g) (West 1991).  

Under the revised criteria, a 10 percent evaluation is 
contemplated for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis  characterized by headaches, 
pain, and purulent discharge or crusting.  Assignment of a 30 
percent evaluation is warranted upon a showing of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, the highest 
rating available under the relevant criteria, is contemplated 
for sinusitis following surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain 
and tenderness of the affected sinus, and purulent discharge 
or crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999).  

Applying both the former and the revised criteria governing 
evaluating sinusitis to the evidence of record, the Board 
concludes that the evidence supports assignment of an initial 
10 percent evaluation for the veteran's service-connected 
chronic sinusitis.  In addition, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability evaluation in excess of 10 percent for the 
veteran's chronic sinusitis.  The veteran has complained of 
experiencing near constant pain and discharge from his 
sinuses.  

He testified at his personal hearing that he had initially 
taken daily anti-biotics, but that he presently only 
medicated himself with a Beconase inhaler.  Examination 
results obtained in April 1997 show that the veteran did not 
have any purulent discharge and was only mildly tender about 
the maxillary sinus areas on palpation.  There was no 
interference with breathing, and the veteran only reported 
experiencing rare headaches.  The Board emphasizes that while 
the veteran reported experiencing routine purulent discharge, 
no such discharge was noted on examination, nor was there 
crusting suggestive of earlier discharge.  Moreover, the 
veteran was not shown to have experienced any incapacitating 
episodes of sinusitis following service.  Likewise, the 
veteran was not noted to have obstructed sinuses or purulent 
discharge at the time of the September 1998 rating 
examination.  

The Board finds that on balance, the veteran's objectively 
demonstrated symptomatology is not consistent with the degree 
of severity of the sinusitis he has reported.  The Board 
recognizes that the veteran may experience pressure and 
occasional headaches with purulent discharge, and that he has 
been diagnosed with chronic frontal and maxillary sinusitis.  
However, on both rating examinations conducted following 
service, he was not found to have been experiencing any 
purulent discharge, more than infrequent headaches, and the 
symptoms which were present were generally mild.  
Accordingly, the Board finds that the veteran's overall 
symptomatology is most consistent with both the former and 
the revised criteria for assignment of a 10 percent 
evaluation under Diagnostic Code 6513.  The veteran's appeal 
is therefore denied.  

III.  Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, but finds that 
there is no showing that the disabilities at issue here have 
necessitated frequent periods of hospitalization, have 
markedly interfered with employment, or otherwise render 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran has received treatment in 
December 1996 for his low back disorder, and that he 
complains of low back pain and pain in his right elbow.  
However, he has not been shown to be incapable of obtaining 
or retaining gainful employment as a result of his service-
connected disabilities.  In this regard, the Board notes that 
the veteran reported current employment as a laborer.  

Moreover, the Board observes that the applicable diagnostic 
criteria for all service-connected disabilities encompass 
full ranges of ratings on a schedular basis, which 
contemplate varying degrees of severity for the disabilities 
at issue here.  The severity of the veteran's service-
connected disabilities is not shown to warrant ratings in 
excess of those assigned herein.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and his claims for entitlement to initial evaluations in 
excess of those assigned for his service-connected 
disabilities are denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should 
the veteran's disability picture change, he may apply at any 
time in the future for an increase in his assigned disability 
ratings.  At present, however, the Board finds no basis upon 
which to grant disability ratings in excess of those 
presently assigned.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for left ear hearing loss is denied.  

The initially assigned noncompensable evaluation for the 
veteran's left knee disorder is appropriate, and entitlement 
to assignment of a compensable evaluation for his left knee 
disorder is denied.  

The initially assigned noncompensable evaluation for the 
veteran's right knee disorder is appropriate, and entitlement 
to assignment of a compensable evaluation for his right knee 
disorder is denied.  

The initially assigned 10 percent evaluation for the 
veteran's low back disorder is appropriate, and entitlement 
to assignment of an evaluation in excess of 10 percent for 
his low back disorder is denied.  

The initially assigned 10 percent evaluation for the 
veteran's right elbow disorder is appropriate, and 
entitlement to assignment of an evaluation in excess of 10 
percent for his right elbow disorder is denied.  

The initially assigned noncompensable evaluation for the 
veteran's residuals of an Achilles tendon rupture and 
spurring is appropriate, and entitlement to assignment of a 
compensable evaluation for that disorder is denied.  

The initially assigned 10 percent evaluation for the 
veteran's hypertension is appropriate, and entitlement to 
assignment of an evaluation in excess of 10 percent for 
hypertension is denied.  


The initially assigned 10 percent evaluation for the 
veteran's gastroesophageal reflux disease is appropriate, and 
entitlement to assignment of an evaluation in excess of 10 
percent for that disorder is denied.  

The initially assigned 10 percent evaluation for the 
veteran's chronic sinusitis is appropriate, and entitlement 
to assignment of an evaluation in excess of 10 percent for 
chronic sinusitis is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

